Citation Nr: 0711709	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1955 to March 1957.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claims of 
entitlement to service connection for hearing loss and a 
bilateral foot disability.

Remanded Issue

The issue of entitlement to service connection for a 
bilateral foot disability is addressed in the REMAND portion 
of this decision and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that bilateral hearing loss currently exists. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  As is discussed elsewhere in this 
decision, the other issue on appeal, entitlement to service 
connection for a bilateral foot disability, is being remanded 
for additional evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the bilateral hearing loss claim. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 25, 2001, including evidence showing "a 
relationship between your current disability and an injury, 
disease, or event in service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letter whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining relevant records such 
as medical records, employment records or records from any 
Federal agency.  

With respect to private treatment records, the July 2001 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  
The July 2001 letter indicated that VA will "request . . . 
medical evidence from medical providers who treated you if 
you tell us about it" and, "[y]ou must give us enough 
information about these records so that we can request them 
from the agency or person who has them." Included with the 
VCAA letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  
 
The Board notes that the July 2001 VCAA letter specifically 
advised the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you" and that "It is still your responsibility to support 
your claim with appropriate evidence."  [Emphasis as in the 
original]  This letter complies with the requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot by the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claims are being denied because of elements (2) and (3), the 
existence of a hearing disability and the connection between 
the veteran's service and his bilateral foot disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained for the bilateral hearing loss claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, as explained below the veteran has 
presented no competent medical evidence to support his 
bilateral hearing loss claim, i.e. no evidence that he in 
fact has hearing loss.  In the absence of competent medical 
evidence of a current hearing loss disability, physical 
examination and referral for a medical nexus opinion is not 
necessary.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current hearing loss disability.
  
The RO has made several requests to obtain the veteran's 
service medical records and sent repeated letters to the 
veteran asking for any medical evidence. 
Unfortunately, the veteran's service medical records are not 
associated with the claims folder, and there is of record 
indication from the National Personnel Records Center (NPRC) 
that such records were destroyed in a fire on July 12, 1973.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records. 
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical and dental records through the National 
Personnel Records Center (NPRC).  In response to a request 
from the RO, the NPRC indicated in December 2002 that the 
veteran's military medical and dental records were probably 
destroyed in the above-mentioned fire.  In February 2003, the 
veteran provided the RO with additional information in his 
notice of disagreement concerning his whereabouts in service.  
The RO then specifically requested that the NPRC provide any 
service personnel and specifically noted the veteran's unit.  
The NPRC again responded that no records were available.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." 
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is of record no medical evidence of a current diagnosis 
of bilateral hearing loss.  Despite the requests from the RO, 
the veteran has not submitted or identified any medical 
evidence which would establish a current hearing disability. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In the absence of any diagnosed hearing loss, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the bilateral hearing loss 
claim, and it fails on this basis alone.

Conclusion 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis service 
connection for bilateral hearing loss is not warranted.  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

2.  Entitlement to service connection for a bilateral foot 
disability. 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has a 
bilateral foot disability, to include Charcot foot deformity 
as well as degenerative changes and foot problems related to 
diabetes, all of which are evidenced by the findings of 
W.A.S., M.D. and M.J.M., D.P.M.  Hickson element (1) is 
therefore satisfied. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran claims to have sprained his 
right foot during a paratroop jump at an air show in 1957.  
As noted above, the veteran's service medical records are 
missing through no fault of his.  

In support of his claim the veteran has submitted yearbook 
photos placing him as a paratrooper in the 325th Airborne 
Infantry Regiment at Fort Bragg during the time of his 
claimed right foot sprain.  Since it has been established 
that the veteran was a paratrooper, his statement to the 
effect that he sprained his right foot during a 1956 
paratroop jump is plausible.  See the veteran's statement 
dated July 9, 2002; see also O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) [when service medical records are missing, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule].  Accordingly, Hickson element (2) 
has arguably been satisfied.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted statements from Drs. W.A.S. and M.J.M.  
Dr. W.A.S. stated that the veteran's injury "started as 
degenerative changes secondary to the traumatic events that 
he sustained during his time as a paratrooper," while the 
opinion of Dr. M.J.M. stated that the veteran has "Charcot 
foot deformity which is related to his diabetes but secondary 
to some type of trauma."  

These opinions are incomplete and present certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  For example, the physicians do 
not discus how the veteran's sprained right foot would lead 
to a bilateral foot disability, or account for the four 
decades that have elapsed since the veteran's injury.  There 
is also the matter of the relationship between the veteran's 
non service-connected diabetes mellitus and his current foot 
problems.  These are questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and 
request that he identify all 
treatment records pertaining to his 
feet from 1956 to the present.  The 
veteran should be allowed the 
opportunity to submit these records 
himself or to provide VA 
authorization to obtain any records 
so identified.  Any such medical 
records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's current foot problems 
are related to the veteran's period 
in service, specifically considering 
his 1956 paratroop injury.  If the 
reviewing physician finds that 
physical examination of the veteran 
and/or diagnostic testing is 
necessary, such should be 
accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issue of 
entitlement to service connection for 
a bilateral foot disability.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


